ORDER
PER CURIAM:
Petitioner having filed herein an affidavit and petition for Writ of Mandate or other appropriate writ and this Court' having thereafter set the matter for adversary hearing.
And, on November 16, 1973, the adversary hearing having been held and thereafter all briefs having been submitted:
Ordered, adjudged and decreed:
(1) That this Court hereby accepts original jurisdiction in this cause.
(2) That the affidavit of Action Construction Company, Inc. is insufficient to support the issuance of a certificate of *540residency to said corporation by the Department of Revenue of the State of Montana and such certificate of residency is hereby annulled and set aside.
(3) That the parties hereto are free to proceed hereafter in accordance with law.
(4) Written opinion will follow.